DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Claim 1 requires a thermally grown mixed oxide layer that comprises less than 90 percent alpha alumina.  This range of 90% or less alpha alumina in the mixed oxide layer is new and not supported in the parent case claiming benefit to 61/888,886.  Therefore the claims do not receive the benefit of an earlier filing date, and are granted an effective filing date of March 5, 2019. 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, and 3-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 was amended to include less than 90 percent alpha alumina by volume. The specification is devoid of any measurement for the amount of alpha alumina in the thermally grown mixed oxide as seen in [0006] and [0026], the examiner can not find and the applicant has not shown where in the specification support can be found for the measurement of alpha alumina being in volume percent. 
Claims 3-13 are rejected for being dependent upon a base rejected claim. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 8 is rejected for being dependent upon a base rejected claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-13 are rejected under 35 U.S.C. 103 as being unpatentable over Torigoe et al. (US 2006/0151856) in view of Strangman (US 4,321,311) as evidenced by Schaeffer et al. (US 6,123,997). 
Regarding claims 1, 3, and 10, Torigoe et al. teach a coated component comprising a substrate, a bond coat thereon comprising MCrAlY and a thermal barrier coating comprising Gd2Zr2O7 (which is 59 Gd remainder Zr) (see at least examples 3 and 4). 
Torigoe et al. fail to teach a thermally grown mixed oxide layer disposed directly between the bond coat and the TBC wherein the thermally grown mixed oxide layer comprises less than 90 percent alpha alumina by volume, less than 75 percent and between 70 and 70-75 percent alumina. 
oF for 4 hours (col. 6 and examples). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to preoxidize the bond coats of Torigoe et al. in a similar matter to Strangman et al. in order to improve bonding between the MCrAlY bond coat and the subsequently deposited zirconia thermal barrier coating deposited by EBPVD. 
Strangman et al. are silent to the thermally grown oxide coating comprising less than 90 volume percent alpha alumina, however, it has been held that where the claimed and prior art products are identical or substantially identical in structure or are produced by identical or a substantially identical processes, a prima facie case of either anticipation or obviousness will be considered to have been established over functional limitations that stem from the claimed structure.  In re Best, 195 USPQ 430, 433 (CCPA 1977), In re Spada, 15 USPQ2d 1655, 1658 ( Fed. Cir. 1990). The prima facie case can be rebutted by evidence showing that the prior art products do not necessarily posses the characteristics of the claimed products. In re Best, 195 USPQ 430, 433 (CCPA 1977).
Since Strangman et al. teach pre oxidizing occurs at temperatures of 1975oF for 4 hours (col. 6 and examples) which are similar to the claimed ranges of 1875-1925 for 
Further support for the examiners position can be found in Schaeffer et al. col. 5, lines 49-col, 6 lines 30). Schaeffer defaces their pre oxidized thermally grown oxide comprising alumina as mature alumina which contains more than 90 volume percent alumina. Schaeffer references Strangman et al. and that the methods of Strangman et al. are not capable of growing mature alumina. 
Regarding claims 4, Torigoe et al. teach the thermal barrier coating is deposited by thermal spraying (see at least examples 3 and 4).
Regarding claim 5, Torigoe et al. teach that the thermal barrier coating is deposited by EBPVD (see table 1 example 14 and accompanying discussion)
In regards to claim 6, Torigoe et al. teach nickel based super alloys as substrates (see at least [0115]). 
Regarding claims 7 and 8, Torigoe and Strangman et al. fail to teach that the thermally grown mixed oxide later is formed during a preheat process comprising a heat up time of 15 to about 18 minutes while the substrate is heated to the thermal barrier coating deposition temperature of 1875-1925 oF. However these limitations are drawn to process steps.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, 
In regards to claim 9, Torigoe et al. teach thicknesses of the thermal barrier coating are preferably 0.1-1 mm ([0104]) with 0.5mm exemplified ([0117])
Regarding claim 11, Strangman et al. are silent to the thermally grown oxide comprising CrO, NiO, FeO etc, hopwever these are inevitable impurities that will form in the thermally grown oxide that come form the MCrAlY bond coat. Support for the examiners position can be found in that the prior art methods are similar to those claimed, and the examiners position is further supported by Schaeffer et al. which evidences these impurities are present (col. 8, lines 1-5).

	 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 3-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN C LANGMAN whose telephone number is (571)272-4811.  The examiner can normally be reached on Monday-Friday 8:30-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUMERA SHEIKH can be reached on (571) 272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






JCL/JONATHAN C LANGMAN/Primary Examiner, Art Unit 1784